Citation Nr: 1431858	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a recurrent dislocation of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus and hallux valgus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from July 1963 to April 1966.

This matter is on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran testified that his service-connected left shoulder and bilateral foot disabilities had increased in severity.  The Board observes that the most recent VA examinations for rating purposes regarding the Veteran's left shoulder and bilateral foot disabilities were performed in June 2011 and July 2011, respectively.  New examinations are therefore required to obtain updated findings regarding the severity of the Veteran's left shoulder and bilateral foot disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA treatment records since September 2012.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, schedule an appropriate a VA examination to determine the current severity of the Veteran's left shoulder disability.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should report the range of motion measurements for the left arm in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also state whether there is any impairment of humerus, to include loss of head (flail shoulder) nonunion, fibrous union, or malunion.  The frequency of any dislocations should be discussed. 

The examiner should further provide an opinion concerning the impact of the left shoulder disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, the Veteran should be afforded an appropriate VA examination to determine the current severity of the Veteran's bilateral pes planus and hallux valgus disability.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should comment on the presence and extent of any other symptoms of pes planus for each foot, to include marked deformity, swelling, characteristic callosities, or spasm of the tendo-achillis on manipulation.  The examiner should further comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  Finally, to the extent possible, the examiner should fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in December 2011.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

